UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 06-7972




In Re:   RAPHAEL MENDEZ,




                                                           Petitioner.



                 On Petition for Writ of Mandamus.
                         (5:91-hc-00350-BR)


Submitted: January 18, 2007                 Decided:   January 24, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Raphael Mendez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Raphael Mendez petitions for a writ of mandamus.      He

seeks an order directing that his discharge hearing under 18 U.S.C.

§ 4247(h) (2000) be transferred to a court in the Virgin Islands.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.   See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).   Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.   See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

          Because there is no indication Mendez has a clear right

to the requested relief, we deny his petition.      See § 4247(h).

Accordingly, although we grant leave to proceed in forma pauperis,

we deny the petition for writ of mandamus.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                   PETITION DENIED




                              - 2 -